Opinion of the Court

EFFRON, Judge:
Based on mixed pleas, appellee was convicted by members of attempted robbery; conspiracy to commit robbery; and violation of a general regulation by possession of an unregistered pistol, by transportation of a loaded pistol, and by usury (13 specifications), in violation of Articles 80, 81, and 92, Uniform Code of Military Justice, 10 USC §§ 880, 881, and 892, respectively. The convening authority approved the sentence of a bad-conduct discharge, 3 years’ confinement, *284total forfeitures, a fine, and reduction to the lowest enlisted grade.
On appeal, the Court of Criminal Appeals held that the military judge erred by failing to establish a proper record prior to overruling appellee’s objection to trial counsel’s exercise of a peremptory challenge against an African-American member of the court-martial panel. 44 MJ 571 (1996). That court set aside the findings to which appellee had pleaded not guilty and the sentence, and it authorized a rehearing.1
The following issues were certified by the Judge Advocate General of the Army:2
I
WHETHER THE ARMY COURT OF CRIMINAL APPEALS ERRED WHEN IT GAVE NO DEFERENCE TO THE MILITARY JUDGE’S ASSESSMENT OF THE TRIAL COUNSEL’S CREDIBILITY IN HIS DETERMINATION THAT THE TRIAL COUNSEL’S PEREMPTORY CHALLENGE AGAINST A MINORITY COURT MEMBER WAS NOT A RACE-BASED “SUBTERFUGE” AS ASSERTED BY THE TRIAL DEFENSE COUNSEL.
II
WHETHER THE ARMY COURT ERRED BY SHIFTING THE ULTIMATE BURDEN OF PERSUASION TO THE GOVERNMENT REGARDING WHETHER A DISCRIMINATORY INTENT EXISTED IN A GOVERNMENT PEREMPTORY STRIKE OF A MINORITY MEMBER, AND, THEREBY, VIOLATED THE PRINCIPLE THAT THE BURDEN IN SUCH CHALLENGES RESTS WITH, AND NEVER SHIFTS FROM, THE OPPONENT OF THE STRIKE. See Purkett v. Elem, 514 U.S. 765, 115 S.Ct. 1769, 1770, 131 L.Ed.2d 834 (1995).
We hold that the Court of Criminal Appeals did not err and affirm the decision below.
I. BACKGROUND
A. THE CONSTITUTIONAL FRAMEWORK
In Swain v. Alabama, 380 U.S. 202, 85 S.Ct. 824, 13 L.Ed.2d 759 (1965), the Supreme Court addressed the tension between the prosecution’s historic privilege to exercise peremptory challenges unfettered by “judicial control” and “the constitutional prohibition on exclusion of persons from jury service on account of race.” See Batson v. Kentucky, 476 U.S. 79, 91, 106 S.Ct. 1712, 1720, 90 L.Ed.2d 69 (1986), citing 380 U.S. at 214-24, 85 S.Ct. at 832-38; U.S. Const., amend. XIV (Equal Protection Clause). The Court held in Swain that it was appropriate to presume that a prosecutor had properly exercised the State’s challenges, and it declined to examine the prosecutor’s actions in the case under review. The Court noted, however, that a defendant could rebut the presumption through proof that the prosecutor had used challenges to exclude persons on the basis of race by showing, for example, a repeated pattern “in case after case.” 380 U.S. at 223-24, 85 S.Ct. at 837-38.
Twenty-one years later, the Court in Bat-son concluded that Swain had “placed on defendants a crippling burden of proof’ that had rendered prosecutors’ use of peremptory challenges “largely immune from constitutional scrutiny.” 476 U.S. at 92-93,106 S.Ct. at 1721. The Court, in light of evolving standards of proof in other areas of the law involving allegations of discrimination, established new procedures for considering an alleged discriminatory use of peremptory challenges by the prosecution.
First, the “defendant may establish a pri-ma fade case of purposeful discrimination” based “solely on evidence concerning the prosecutor’s exercise of peremptory challenges at the defendant’s trial.” The defen*285dant “must show that he [or she] is a member of a cognizable racial group, ... that the prosecutor has exercised peremptory challenges to remove” members of that group from the jury, and “that these facts and any other relevant circumstances raise an inference that the prosecutor” excluded persons from the jury on account of race, such as “a ‘pattern’ of strikes” or the prosecutor’s statements and questions during voir dire and while exercising challenges. 476 U.S. at 96-97,106 S.Ct. at 1722-23.
Second, once the defendant has established a prima facie case, “the burden shifts to the” Government “to come forward with a neutral explanation” for the challenge, related to the particular case to be tried. The “explanation need not rise to the level” of justification for a challenge for cause, but the prosecutor may not merely deny “that he had a discriminatory motive” or affirm that the challenges were exercised in “good faith.” 476 U.S. at 97-98, 106 S.Ct. at 1723-24.
Third, the trial court must determine whether “the defendant has established purposeful discrimination.” Id.
The Supreme Court declined to formulate specific procedures to implement its holding “[i]n light of the variety of jury selection practices followed in our state and federal trial courts____” Id. at 99 n. 24,106 S.Ct. at 1725, n. 24.
B. APPLICATION OF THE CONSTITUTIONAL FRAMEWORK TO TRIALS UNDER THE UNIFORM CODE OF MILITARY JUSTICE
“ [T]he protections in the Bill of Rights, except those which are expressly or by necessary implication inapplicable, are available to members of our armed forces.” United States v. Jacoby, 11 USCMA 428, 430-31, 29 CMR 244, 246-47 (1960). In United States v. Santiago-Davila, 26 MJ 380 (1988), we considered whether the prohibition against discriminatory use of peremptory challenges in jury selection, as set forth in Batson’s equal-protection analysis, should be
applied to use of peremptory challenges in courts-martial. Cf. Frontiero v. Richardson, 411 U.S. 677, 680, 93 S.Ct. 1764, 1767, 36 L.Ed.2d 583 (1973) (The concept of equal protection of the laws applies to members of the armed forces through the Due Process Clause of the Fifth Amendment.). We recognized that servicemembers do not have the right in a court-martial to a jury panel drawn from a representative cross-section of the population, 26 MJ at 389, citing Art. 25, UCMJ, 10 USC § 825, but we noted that Batson was based on the “equal-protection right to be tried by a jury from which no ‘cognizable racial group’ ha[d] been excluded,” not on the Sixth Amendment right to trial by jury. Id. at 389-90. We found no reason to exclude members of the armed forces from the protections of Batson, observing that,
even if we were not bound by Batson, the principle it espouses should be followed in the administration of military justice. In our American society, the Armed Services have been a leader in eradicating racial discrimination. With this history in mind, we are sure that Congress never intended to condone the use of a government peremptory challenge for the purpose of excluding a “cognizable racial group.”
26 MJ at 390.
C. IMPLEMENTATION OF BATSON
In United States v. Moore, 26 MJ 692 (1988) (en banc), the Army Court of Military Review3 noted that implementation of Bat-son in the military justice system would require an understanding of the structural differences between court-martial panels and civilian juries. Specifically, the court noted that (1) “courts-martial are not subject to the jury trial” requirements of the Constitution; (2) military accused are tried by a panel of their superiors, “not by a jury of their peers”; (3) military panels are selected by the commander who convened the court-martial on a best-qualified basis and are not “drawn from a random cross-section of the *286community”; (4) military counsel are provided with only a single peremptory challenge, in contrast to the numerous peremptory challenges permitted by most civilian jurisdictions; and .(5) in civilian jurisdictions, the numerous peremptory challenges are used to “select” a jury, but in courts-martial, a peremptory challenge is used to eliminate those already selected by the convening authority. Id. at 699. The court relied upon the importance of avoiding “the use of stereotypes for any purpose within the court-martial system” rather than on a history of discrimination. Id. at 700.
The Court of Military Review concluded that, “[bjecause of the differences between courts-martial and other criminal trials, both legal and systemic, the specific procedural formulation adopted in Batson v. Kentucky ... to address purposeful racial discrimination in the exercise of peremptory challenges does not apply to courts-martial.” 26 MJ at 700. In view of the differences, the court adopted a modified version of Batson. Instead of Batson’s requirement to establish a prima facie case of discrimination, the court held that, when an “accused is a member of a recognized racial group and the government peremptorily challenges a member of the court-martial panel who is also a member of the accused’s racial group, we will require only that the accused state an objection to the prosecutor’s peremptory challenge.” Id. at 700.
The Court of Military Review observed that relieving the defense of the obligation to prove a prima facie case would not place too great a burden on the prosecution in the context of the military community:
Unlike the situation in the civilian context, trial and defense counsel are usually familiar with the court members, have had the opportunity to work with some of them in some capacity, or observed at least some of them in prior trials. Some members will be known to counsel by way of reputation for being particularly lenient or harsh, for having a law enforcement background, etc. This familiarity with the court members will make the burden on military trial counsel to articulate race neutral reasons for the exclusion of a single minority member less difficult than that imposed on their civilian counterparts, who are exposed to each venireman only briefly.
Id. at 701 (emphasis added).
The Court of Military Review then articulated the following approach for examining trial counsel’s explanation for the challenge: (1) “the reasons provided by” trial counsel must be “clearly stated for the record”; (2) “the military judge will rule on the issue and make findings of fact”; and (3) “[iff a reasonable, racially neutral explanation is not presented, the peremptory challenge will be disallowed.” Id. (emphasis added). The court emphasized that it would not “rubber stamp” explanations from trial counsel, but it noted the importance of limiting the “scrutiny into the reason provided,” protecting the privacy of prospective members, and discouraging evidentiary hearings. Because “the issue hinges on credibility of the explanations provided,” the court stated that “great deference will be given to the trial court’s findings.” Id.
Upon review in this Court, we agreed with the lower court that the differences between military and civilian proceedings made it inappropriate to require the defense to establish a prima facie case of discrimination. 28 MJ 366, 368 (1989). We adopted the per se rule fashioned by the court below, under which any objection by the accused to trial counsel’s peremptory challenge to a member of the same racial group as the accused would impose upon trial counsel a requirement to offer a race-neutral explanation. Id. We added that trial counsel must offer a “clear and reasonably specific explanation of legitimate reasons” for the challenge and that, “[ajlthough the reasons stated need not rise to the level justifying a challenge for cause, trial counsel cannot assume or intuit that race makes the member partial to the accused and cannot merely affirm his good faith or deny bad faith in the use of his challenge.” Id. at 369.
D. NATURE OF THE EXPLANATION
In Purkett v. Elem, 514 U.S. 765, 115 S.Ct. 1769, 131 L.Ed.2d 834 (1995), the Su*287preme Court set forth the standard for reviewing whether a prosecutor has provided a permissible race-neutral explanation for a peremptory challenge after the defense has established a prima facie case of racial discrimination. The Court noted that the prosecutor was not required to offer “an explanation that is persuasive or even plausible.” Id. at 768, 115 S.Ct. at 1771, citing Hernandez v. New York, 500 U.S. 352, 360, 111 S.Ct. 1859, 1866-67, 114 L.Ed.2d 395 (1991) (plurality opinion). The Court held that any race-neutral explanation, such as the prospective juror’s long hair, was permissible and that there is no requirement for the prosecutor to offer “a reason that makes sense.” Id. at 769, 115 S.Ct. at 1771. According to the Court, it is inappropriate to focus on “the reasonableness of the asserted nonracial motive” rather than on “the genuineness of the motive.” Id. at 769, 115 S.Ct. at 1771-72.
The issue before us in the present case is how to apply Purkett, a rule fashioned for a civilian jury system, in the military context. As the Court of Military Review noted in Moore, a civilian jury is derived from a representative, randomly selected cross-section of the population. Few, if any, of the prospective jurors are likely to be known by. counsel. In civilian trials, numerous peremptory challenges are provided to each party as a means of selecting the final composition of the jury.
In military life, the court-martial panel is selected by the convening authority on the basis of a best-qualified standard. All members selected by the convening authority serve on the panel unless removed through a challenge for cause, exercise of the one peremptory challenge generally permitted to each party (see Art. 41(b), UCMJ, 10 USC § 841(b)), or under the military judge’s limited power to excuse a member.
In contrast to a prospective civilian juror, who is not required to possess any significant degree of education, experience, or judicial temperament, the military member comes to the court-martial panel cloaked with the designation by a senior commander, the convening authority, that the member is “best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament.” Art. 25(d)(2).
Purkett reflects the Supreme Court’s sensitivity to the fact that in civilian life — where there are virtually no qualifications for jury service — instinct necessarily plays a significant role in the use of peremptory challenges to ensure that both the Government and the accused are able to present the case to jurors capable of understanding it and rendering a fair verdict. While instinct serves any counsel, civilian or military, who is seeking to shape a jury, there is a less compelling need for counsel in courts-martial to exercise such challenges in order to ensure that panel members are qualified, because the convening authority already has taken that into account in exercising his responsibilities under Article 25 to select members on the basis of a “best-qualified” standard.
The Court of Military Review in Moore carefully considered the differences between military and civilian tribunals and held that trial counsel must offer “a reasonable, racially neutral explanation.” 26 MJ at 701. To the extent that Purkett suggests that unreasonable or implausible explanations may suffice in civilian society, we adhere to the analysis of the differences in military and civilian tribunals in both the lower court’s opinion and our own opinion in Moore.
In Moore, we declined to apply the Supreme Court’s Batson procedure for determining whether there is a prima facie case of discrimination. Today we hold that the same reasons require us to apply a different standard for assessing the validity of trial counsel’s proffered race-neutral explanation. Once the convening authority has designated a servicemember as “best qualified” to serve on a court-martial panel, trial counsel may not strike that person on the basis of a proffered reason, under Batson and Moore, that is unreasonable, implausible, or that otherwise makes no sense.
II. APPLICATION OF MOORE TO THE PRESENT CASE
In the case before us, charges against appellee, an African-American, were re*288ferred to trial before a panel selected by the convening authority, which included Staff Sergeant (SSGT) E, also an African-American. When trial counsel sought to exercise a peremptory challenge against SSGT E, she explained her basis by noting SSGT E’s “demeanor, in general. I was observing him during voir dire, and he seemed to be blinking a lot; he seemed uncomfortable.” Defense counsel disputed these observations and objected to the challenge as insufficiently justified.
The military judge made no findings of fact in overruling defense counsel’s objection to trial counsel’s peremptory challenge. Instead, he simply referred to his past observation of trial counsel and provided her with an opportunity to assert that her explanation was made in good faith:
Captain [K] [trial counselj’s been very forthright with the Court in the past. I assume, Captain [K], that you’re, likewise, being forthright this time; that you have no other reason for substituting or for excusing this member?
Trial counsel responded: “No sir, we do not.”
The Court of Criminal Appeals reversed, holding that trial counsel had “utterly failed to defend [the peremptory challenge] as non-pretext.” 44 MJ at 575.
As the court below noted, trial counsel’s vague reference to the challenged member’s demeanor “did not articulate any connection, race-neutral or otherwise, between what she observed of the member’s demeanor and what that demeanor indicated concerning the rejected member’s ability to faithfully execute his duties on a court-martial.” Id.
Batson precludes counsel from relying on an assertion of good faith as justification for a peremptory challenge. 47 MJ at 284r-285. The military judge’s leading question, which induced a “good-faith” response from trial counsel, provides no basis for concluding that trial counsel had a race-neutral explanation for the challenge. The military judge’s decision to rule based on his pre-existing professional relationship with trial counsel eliminated the possibility of any Raison-based challenge to trial counsel’s exercise of this peremptory challenge. Once defense counsel raised the Batson-Moore issue, the burden of production — that is, the burden to assert a race-neutral explanation — shifted to the Government. The military judge ignored that shift and did not require trial counsel to produce anything, much less the “clear and reasonably specific explanation of legitimate reasons to challenge” that we endorsed in Moore, supra at 369.
In the ease before us, trial counsel challenged an African-American staff sergeant on the grounds that he “blinkfed]” and “seemed uncomfortable,” a rationale for challenge asserted in anticipation of defense counsel’s objection. Given the select nature of the pool of court-martial members chosen by the convening authority and the presumption that those members are the “best qualified” to serve on the court-martial, the statement by trial counsel that a member “seemed uncomfortable” does not, without further explanation, provide a sufficiently articulated reason to sustain a challenge under Moore. The issue in this case is not only the factual dispute as to whether the member “blink[ed]” or “looked uncomfortable” — characteristics likely exhibited by many who sit on courts-martial. Also at issue is whether there was something about this member’s blinking or level of discomfort that would provide a reasonable, race-neutral basis for the challenge.
As we noted in Moore, argument of counsel normally will suffice to provide the record upon which the basis for a peremptory challenge may be assessed, although the military judge has discretion to “fashion more extensive proceedings in order to make a proper record.” 28 MJ at 369. The military judge normally can and should resolve a dispute about the factual basis for a peremptory challenge without an evidentiary hearing. When the dispute involves in-court observations about a member, the military judge may be able to make findings of fact based upon his or her own observations as to whether the member exhibited the behavior referenced by counsel. In any case, the military judge should make findings of fact when the underlying factual predicate for a peremptory challenge is disputed. See United *289States v. Perez, 35 F.3d 632, 636 (1st Cir. 1994).
In Moore, we held that “trial counsel ... cannot merely affirm his good faith or deny bad faith in the use of his challenge.” Id. at 369. That is what happened in this case. Thus, the military judge erred in handling appellant’s Batson challenge by relying on the good faith of trial counsel rather than by making findings of fact that would establish a reasonable, plausible race-neutral explanation for a peremptory challenge by the Government of a member chosen as “best qualified” by a senior military commander. The obligation to make such a finding is not a burdensome requirement within the court-martial system. See Moore, 26 MJ at 701.
Ill
The decision of the United States Army Court of Criminal Appeals ordering a rehearing is affirmed.4
Chief Judge COX and Judge GIERKE concur.

. See n. 3, infra.


. We heard oral argument in this case at Duke University School of Law, Durham, N.C., on October 28, 1996, without objection from the parties involved. See 38 MJ 136, 137 n. 1 (CMA 1993).


. Subsequently redesignated as the Court of Criminal Appeals. See 41 MJ 213, 229 n. * (1994).


. The Court of Criminal Appeals held:
The findings of guilty of Charge I and its Specification (attempted robbery), Specification 1 of Charge II (conspiracy to commit robbery), and Charge II are set aside. The remaining findings of guilty are affirmed. The sentence is set aside subject to the condition hereafter stated. The same or a different convening authority may order a rehearing on the Specification of Charge I and Specification 1 of Charge II and the sentence, which is conditionally set aside for the purpose of rehearing. If the convening authority determines that a rehearing on those charges is impracticable, he may dismiss the charges and order a rehearing on the sentence only. If the convening authority determines that a rehearing on the sentence likewise is impracticable, he may approve a sentence of no punishment.
44 MJ 571, 576 (1996).